DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed December 3, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-11 are pending. Claims 11 and 24 are amended. Claims 1 and 2 are amended. 

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of record.
  
The prior art of record fails to teach or suggest individually a project area of the first reflective layer on the base substrate is greater than a projection area of the second receiving groove on the base substrate as set forth in independent claims 1, 2.
	Dependent claims 3-11 being further limiting to the independent claims 1, 2 are also allowed. 
	The closet prior art, Lin et al., US Patent Application Publication No 2018/0040822 teaches a light-emitting diode display device applied to a display. The light-emitting diode display device includes a substrate having a plurality of grooves and a plurality of micro-light-emitting diodes. Each of the micro-light-emitting diodes can include at least one dielectric layer, so that the micro-light-emitting diode can be driven by an external electric field to move toward the corresponding groove during the fluid self-assembly procedure, so that the micro-light-emitting diode is correctly installed in the corresponding groove. The main body of the micro-light-emitting diode can also be a cuboid or a trapezoid, and the micro-light-emitting diode can be more accurately installed in the corresponding groove on the substrate due to this design. A connecting pad in the groove (such as the first connecting portion) corresponding to the positive electrode of the micro-light-emitting diode can be configured to be a circular structure, and a connecting pad in the groove (such as the second connecting portion) corresponding to the negative electrode of the micro-light-emitting diode can be configured to be a ring structure, so that the positive electrode and the negative electrode of the micro-light-emitting diode can correctly contact the corresponding connecting pads when the micro-light-emitting diode is installed in the groove. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691